                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:18-cv-02154-ODW (MAA)                                           Date: September 4, 2019
Title       Bobby Joe Cox v. Dr. T. Spencer



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order Regarding Plaintiff’s Status Report

        On May 24, 2019, the Court issued a Scheduling Order regarding discovery and pretrial
motions. (“Order,” ECF No. 53.) Among other deadlines, the Order required each party to file and
serve a Status Report on or before August 31, 2019. (Id. at 1, 5–6.)

       Defendant Dr. T. Spencer (“Defendant”) filed a Status Report on August 23, 2019. (Def.’s
Status Report, ECF No. 61.)

       To date, Plaintiff Bobby Joe Cox (“Plaintiff”) has not filed a Status Report. Plaintiff is
ORDERED TO SHOW CAUSE by October 4, 2019 why the Court should not recommend that
the lawsuit be dismissed for failure to comply with a Court order. If Plaintiff files a Status Report on
or before that date, the Order to Show Cause will be discharged, and no additional action need be
taken.

       Plaintiff is advised that failure to respond to this Order will result in a recommendation
that the lawsuit be dismissed. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.




                                                                            Time in Court:         0:00
                                                                      Initials of Preparer:        CSI


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
